Retirement Agreement

This Retirement Agreement (this "Agreement") is entered into as of ---- --,
2007, by and between Norfolk Southern Corporation (the "Corporation") and Henry
C. Wolf ("Executive").

WITNESSETH:

WHEREAS, Executive has highly specialized skills which are valuable to the
Corporation;

WHEREAS, the Corporation and its Board of Directors are willing, in
consideration of Executive entering into this Agreement and fulfilling its
terms, to provide enhanced retirement benefits to Executive.

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration contained herein, the parties hereto, intending to be
legally bound, hereby agree as follows:

1.      Pension Enhancement

                        The Corporation's Board of Directors has resolved to
provide an enhanced pension benefit ("Pension Enhancement") to Executive upon
his retirement.  The Pension Enhancement shall be in addition to the retirement
benefits Executive may be entitled to under the Retirement Plan of Norfolk
Southern Corporation and Participating Subsidiary Companies ("Retirement Plan")
and the Supplemental Benefit Plan of Norfolk Southern Corporation and
Participating Subsidiary Companies ("Supplemental Plan") (together, "Retirement
Plans"), and this additional benefit shall be provided under Article IV, Section
2 of the Supplemental Plan.  The Pension Enhancement shall equal the excess of:

(i)   the monthly benefit under Article VI of the Retirement Plan and under
Article IV, Section 1 of the Supplemental Plan if such benefit had been computed
by adding one additional year of Creditable Service; over

(ii)  the monthly benefit actually payable under the Retirement Plans.

Notwithstanding anything in this paragraph or in the Retirement Plans to the
contrary, retirement benefits accrued under the Supplemental Plan after December
31, 2004, shall be distributed in accordance with section 409A of the Internal
Revenue Code.  For the purposes of this section 1, capitalized terms shall be as
defined in the Retirement Plans.

2.      Equity Award

The Compensation Committee of the Corporation's Board of Directors (Committee)
has resolved to provide an award of 30,000 Restricted Stock Units to Executive
upon his retirement.  The terms of such Restricted Stock Units shall be as set
forth in the Form of Norfolk Southern Corporation Long-Term Incentive Plan 2007
Award Agreement approved by the Committee at its meeting on January 11, 2007,
and filed as Exhibit 99 to Form 8-K filed with the Securities and Exchange
Commission on January 11, 2007.    

            3.  Relinquishment of Change in Control Agreement

                        In consideration of the benefits provided under this
Agreement, Executive agrees to relinquish and hereby waives any and all rights
provided under the Agreement dated as of June 1, 1996, between Executive and the
Corporation  providing economic protections in the event of Executive's
termination during a two-year period immediately following a change in control
("Change in Control Agreement").  This relinquishment and waiver of the Change
in Control Agreement shall be effective as of the date of this Agreement.   
    

4.  Non-Competition and Non-Solicitation

(a)  Executive covenants and agrees from July 1, 2007, for a period of five
years thereafter, Executive will not work for or provide services for any
Competitor, on his or her own behalf or in the service of or on behalf of
others, including, but not limited to, as a consultant, independent contractor,
owner, officer, partner, joint venturer, or employee, at any time.  For purposes
of this Agreement, "Competitor" shall mean any entity in the same line of
business as the Corporation in the North American markets in which the
Corporation or any of its subsidiaries or affiliates competes, including, but
not limited to, any North American Class I rail carrier, any other rail carrier
competing with the Corporation (including without limitation a holding or other
company that controls or operates or is otherwise affiliated with any rail
carrier competing with the Corporation or any of its subsidiaries or
affiliates), and any other provider of transportation services competing with
the Corporation or any of its subsidiaries or affiliates, including motor and
water carriers.   

(b)  Executive also covenants and agrees from July 1, 2007, for a period of five
years thereafter, Executive will not, on his own behalf or in the service of or
on behalf of others, including, but not limited to, as a consultant, independent
contractor, owner, partner, joint venturer or employee, (i) solicit, recruit,
entice or persuade any employee of the Corporation or any of its subsidiaries or
affiliates (other than persons employed in a clerical or other nonprofessional
position) to leave the employment of the Corporation or any of its subsidiaries
or affiliates, or recommend or refer any employees of the Corporation or any of
its subsidiaries or affiliates for employment consideration to others, or (ii)
solicit, entice, persuade or induce any person or entity doing business with the
Corporation or any of its subsidiaries or affiliates to terminate or refrain
from extending or renewing such relationship. 

            5.  Cooperation and Non-Disclosure

                        (a)  Executive covenants and agrees to refrain from any
action which would breach the fiduciary or other duty Executive owes the
Corporation by virtue of his employment or former employment.  Each of Executive
and the Corporation agree to cooperate fully with the other party in any matters
that have given or may give rise to a legal claim against such other party and
of which such party is knowledgeable.  This would require Executive and the
Corporation, as the case may be, without limitation, to:

(i)   make himself or itself available upon reasonable request to provide
information and assistance to the other party on such matters without additional
compensation, except for out of pocket costs, provided, however, that reasonable
compensation shall be provided as mutually agreed if such assistance requires a
significant amount of time; and

(ii)  notify the other party promptly of any requests for information related to
any pending or potential legal claim or litigation involving the other party,
reviewing any such request with the other party prior to disclosing any such
information, and permitting the other party to be present during any
communication of such information. 

To the extent that Executive is required to provide assistance to the
Corporation on such matters, the Corporation would, at its expense, provide
appropriate legal counsel for Executive. 

(b)  Executive further covenants and agrees that any confidential or proprietary
information acquired by him during his employment with the Corporation is the
exclusive property of the Corporation, and Executive acknowledges that he has no
ownership interest or right of any kind to said property.  Except as otherwise
required by law, Executive agrees that he will not actively use, and that he
will not, either directly or indirectly, disclose, or divulge to any
unauthorized party for his own benefit or to the detriment of the Corporation,
any confidential or proprietary information (as defined herein) of the
Corporation which he may have acquired during his employment with the
Corporation, whether or not developed or compiled by the Corporation, and
whether or not Executive was authorized to have access to such information. 

                        (c)  For the purposes of this Section 5,
"confidential/proprietary information" is any information or intellectual
property acquired by Executive as a result of his employment with the
Corporation such that if such information or intellectual property were
disclosed, such disclosure could act to the prejudice of the Corporation. 

                        (d)  Executive agrees that if he believes that he is
required by law or otherwise to reveal any confidential or proprietary
information of the Corporation, he or his attorney will promptly contact the
Corporation's Law Department prior to disclosing such information in order that
the Corporation can take appropriate steps to safeguard the disclosure of such
confidential and proprietary information.

                        (e)  Nothing in this Agreement should be construed,
either expressly or by implication, as limiting the maximum protections which
may be available to the Corporation under appropriate state and federal common
law or statute concerning the obligations and duties of Executive to protect the
Corporation's property and/or confidential and proprietary information,
including, but not limited to, under the Virginia Uniform Trade Secrets Acts
(Va. Code,  § 59.1-336, et. seq.)

                        (f)  Notwithstanding anything herein to the contrary,
each party to this Agreement may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transactions
covered by this Agreement and all materials of any kind that are provided to the
party relating to such tax treatment and tax structure.

            6.  Injunctive Relief - Executive acknowledges and agrees that the
breach of this Agreement, or any portion thereof, may result in irreparable harm
to the Corporation, the monetary value of which could be difficult to
establish.  Executive therefore agrees and consents that the Corporation shall
be entitled to injunctive relief or such other equitable relief as is necessary
to prevent a breach by Executive of any of the covenants or provisions contained
in this Agreement.  Nothing contained in this provision shall be construed as
prohibiting the Corporation from pursuing any legal remedies available to the
Corporation for such breach of this Agreement, including the recovery of damages
from the Executive. 

7.  Governing Law - This Agreement shall be construed and enforced in accordance
with the laws of the Commonwealth of Virginia without regard to Virginia's
choice of law rules.  Executive consents to the personal jurisdiction of the
federal and/or state courts serving the Commonwealth of Virginia and waives any
defenses of forum non conveniens.  The parties agree that any and all initial
judicial actions instituted under this Agreement or relating to its
enforceability shall only be brought in the United States District Court for the
Eastern District of Virginia, Norfolk Division or the appropriate state court in
the City of Norfolk, Virginia regardless of the place of residence or work
location of the Executive at the time of such action.

8.  Savings Clause for Rules of Professional Responsibility - Nothing contained
in this Agreement will operate or be construed to restrict the Executive in the
practice of law in contravention of Rule 5.6 of the Virginia Rules of
Professional Conduct or a similar professional conduct rule applicable to a
lawyer who is an active member of any other state bar.

  9. Amendments and Termination - This Agreement may be amended, supplemented
and terminated only by a written instrument duly executed by all of the parties.

 10. Waiver - The failure of either party to insist upon strict performance of
any of the terms and conditions of this Agreement will not constitute a waiver
of any of its rights hereunder.

 11. Severability - If any provision of this Agreement is held illegal, invalid,
or unenforceable, such illegality, invalidity, or unenforceability will not
affect any other provision hereof.  This Agreement shall, in such circumstances,
be deemed modified to the extent necessary to render enforceable the provisions
hereof.

 12. Assignment - The obligations set forth in this Agreement cannot be assigned
by either party, except in connection with a merger, reorganization or sale of
substantially all of the assets of the Corporation. 

13. Entire Agreement - This Agreement constitutes the entire understanding among
the parties with respect to the subject matter contained herein and supersedes
any prior understandings and agreements among them respecting such subject
matter.

This Agreement will become effective upon its execution by both parties. 

IN WITNESS WHEREOF, this Agreement is executed and delivered in duplicate on
behalf of the Corporation by its officer thereunto duly authorized, and
Executive has indicated his acceptance of and intent to be bound by this
Agreement in the space provided below, as of the day and year first above
written.  

                                                                        NORFOLK
SOUTHERN CORPORATION

                                                                       
By:_________________________________

                                                                       
EXECUTIVE

Dated:____________________                     
By:_________________________________